U.S. Securities and Exchange Commission Washington, D. C. 20549 Form 1O-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2010 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number : 0-26226 ENERGYCONNECT GROUP, INC. (Name of small business issuer in its charter) Oregon 93-0935149 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 901 Campisi Way, Suite 260 Campbell, CA95008 (Address of principal executive offices and zip code) (408) 370-3311 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). o Large Accelerated Filero Accelerated Filero Non-Accelerated Filer T Smaller Reporting Company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes T No The number of shares outstanding of the registrant’s common stock as of April 23, 2010 was 96,263,295shares. ENERGYCONNECT GROUP, INC. FORM 10-Q INDEX PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – April 3, 2010 (unaudited) and January 2, 2010 3 Condensed Consolidated Statements of Operations – three months ended April 3, 2010 and April 4, 2009 (unaudited) 4 Condensed Consolidated Statement of Cash Flows – three months ended April 3, 2010 and April 4, 2009 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART IIOTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 21 Item 6. Exhibits 21 2 Index Item 1. Financial Statements ENERGYCONNECT GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF APRIL 3, 2, 2010 April3, January2, Current assets: (Unaudited) Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net of allowance of $0 as of April 3, 2010 and January 2, 2010 Other current assets Total current assets Property and equipment, net Intangible assets, net (Note 5) Other assets $ $ Current liabilities: Accounts payable and accrued expenses $ $ Other current liabilities Total current liabilities Long-term liabilities: Note payable, net of debt discount (Note 4) Commitments and contingencies Shareholders’ equity : Common stock, no par value, 225,000,000 shares authorized, 96,263,295 and95,629,961 shares issued and outstanding, respectively (Note 2) Common stock warrants(Note 3) Accumulated deficit ) ) Total shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Index ENERGYCONNECT GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended April3,2010 April4,2009 Revenue $ $ Cost of revenue Gross profit Operating expenses Sales, general and administrative Income (loss) from operations ) Other (expense) Interest expense, net and other ) ) Net Income (loss) $ $ ) Net Income (loss) per share: Basic and diluted $ $ ) Shares used in per share calculations: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Index ENERGYCONNECT GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended April3,2010 April4,2009 Cash flows from operating activities: Net income (loss) $ $ ) Add(deduct): Depreciation of equipment Amortization of intangible assets Option vesting valuation Common stock issued for services - Amortization of debt discount Changes in current assets and liabilities: Restricted cash - Accounts receivable ) Other current assets ) ) Other assets ) - Accounts payable ) ) Other current liabilities ) Net cash provided (used) by operating activities ) ) Cash flows from investing activities: Purchases of fixed assets ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from debt financing, net of repayments Collection of notes receivable for exercise of stock options - Exercise of options - Net cash provided (used) by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures for cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $
